DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knipfer (US 2010/0274309).

    PNG
    media_image1.png
    425
    373
    media_image1.png
    Greyscale

Regarding claims 1, 8, 16, Knipfer discloses the same invention as claimed (Figure 4 provided above for example), including an enclosure for an implantable cardiac or neurostimulation device (abstract; Paragraphs 3, 24; Figures 1-4) comprising a bulk metallic glass alloy (Paragraphs 27, 74: amorphous metal alloy).
 	Regarding claims 2, 9, 17, Knipfer discloses the alloy is an alloy of at least zirconium, titanium, copper, nickel, and aluminum (Paragraph 28).  Alternatively, such amorphous alloy compositions are admitted to be well-known (see Applicant Specification, Paragraphs 15, 21-22).
 	Regarding claims 4, 11, Knipfer discloses at least one retaining clip configured to lock at least one component in place inside the enclosure as recited (Paragraphs 48-50).
 	Regarding claims 5, 12, Knipfer discloses the enclosure is an injection-molded component (Paragraphs 25-26, 73-74).
 	Regarding claims 6-7, 13-14, 19-20, Knipfer discloses the enclosure is configured to house components of a pacemaker and/or defibrillator as recited (Paragraphs 3, 24).
 	Further regarding claim 8, Knipfer discloses the implantable stimulation device comprises electrodes and pulse generator and the enclosure as recited (Figure 1; Paragraph 3).
Regarding claim 15, Knipfer discloses the housing may be for any implantable medical device (Paragraphs 2-3, 25), but does not explicitly disclose an IMD configured for pain treatment.  However, the Office takes Official Notice that pain treatment is a conventional and well-known configuration of IMDs.  For instance, see A61N1/36071 (Implantable neurostimulators for treatment of pain).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply Knipfer to IMD housings where the IMD is configured to treat pain. 
Further regarding claim 16, Knipfer discloses providing one or more molds and injection molding the enclosure from the bulk metallic glass alloy as recited (Paragraphs 25-26, 73-74).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knipfer (US 2010/0274309) in view of Joshi (US 2014/0266921).
 	Regarding claims 3, 10, 18, Knipfer discloses the enclosure comprises two or more pieces configured to attach together via welding to form the enclosure (Figure 4; Paragraph 43).  Knipfer does not disclose the enclosure is configured to snap together.	However, Joshi teaches implantable medical device housings may be joined together by welding, snap fitting, or combinations thereof (Paragraph 15), in order to secure the two or more pieces together.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Knipfer as taught by Joshi to include snap fitting as recited, since such a modification would have amounted to mere engineering design choice in securing the two or more housing pieces together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greatbatch (US 2007/0217163) shows an IMD housing with amorphous alloy.
Johnson (US 2003/0222122: Paragraph 40), Poole (US 2013/0112321: Paragraphs 6, 104, 131) shows BMG may be used to make medical implants and also casings for electronic devices, which would suggest the possibility of making casings for electromedical implants.
Horton (US 2002/0162605), Opie (US 2012/0158151), Richter (US 2004/0267349) shows using BMG to make medical implants.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792